Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  141659(40)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 141659
  v                                                                COA: 290936
                                                                   Allegan CC: 07-015359-FC
  RONALD CARL ROSE,
             Defendant-Appellant.
  ___________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension of
  time for filing his brief is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2011                      _________________________________________
                                                                              Clerk